ELLIOTT, J.
(dissenting). As stated in the opinion of the majority of the court, Miss Sparks, the plaintiff, was injured as the result of an effort on the part of Hanagriff, defendant, to pass an automobile ahead of him which was being driven by a Mr. Dunn.
Mr. Hanagriff, accompanied by the plaintiff, as her host and escort, and by another young couple, were on their way home from a trip made in his automobile, driven by himself.
The duties of a host toward his guest, as summarized in Jacobs v. Jacobs, 141 La. 272, 74 So. 992, 993, L. R. A. 1917F, 253, are as follows. (I quote from the syllabus):
“The driver’s duty and responsibility to his guest in an automobile is merely to be careful and avoid committing any act of negligence or imprudence that might add to or increase the ordinary danger of the occupation.
“The responsibility of the driver of an automobile for the safety of his guest in the car is not limited to his duty to abstain from acts of gross or willful negligence, but demands that he avoid the ordinary negligence or imprudence referred to in the Civil Code.”
In addition to the duty as above recognized and based on the Civil Code, we have the statutory, provision Act 296 of 1928, sec. 4:
“Arty person who drives any vehicle upon a highway carelessly and heedlessly in *558willful or wautou disregard of the rights or safety of others, or without due caution and circumspection and at a speed or in a manner so as to endanger any person or property, shall be guilty of reckless driving,” etc.
Section 5(a):
“Any person driving a vehicle on a highway shall drive the same at a careful and prudent speed not greater than is reasonable and proper, having due regard to the traffic, surface and width of the highway and of any other conditions then existing, and no person shall drive any vehicle upon a highway at such speed as to endanger the life, limb or property of any person.
“(b) Subject to the provision (a) of this section and except in those instances where a lower speed is specified in this Act, it shall be prima facie lawful for the driver of a vehicle to drive at a speed not exceeding the following but in any case when such speed would be unsafe it shall not be lawful.”
Then under paragraph 8 it is said:
“Forty-five miles an hour under all other conditions.”
Hanagriff, after passing some cars, overtook and came up behind Mr. Dunn, who, when overtaken, was himself driving from 40 to 45 miles an hour. To overtake him, Hanagriff was necessarily going faster than 40 or 45 miles an hour and faster than the law permits.
Defendant, upon coming up behind Dunn, blew his horn to notify him, as he was near the middle of the road, to' get over to the right, so that he (Hanagriff) could pass to the left of him.
Dunn testified that he did not hear defendant’s horn and did not know that he was behind him; that the first he knew about it was when somebody in his car called out that a car had overturned, etc.
It appears, however, that Dunn, while defendant was behind him, and while going as above stated, did move over to the right, apparently responsive to defendant’s horn, upon which defendant undertook to pass him, and, while defendant was going no doubt at his utmost speed and likely between 50 and GO miles an hour, because, if going at any less speed, he could not have passed except after running on the left-hand side of the road and parallel with Dunn for too great a distance for safety, it appears that Dunn moved back toward the middle of the road, which immediately created a danger, and defendant, to avoid, he says, stinking Dunn, sought to stop, and for that purpose applied his brakes, upon which his car became uncontrollable, one of his wheels got into the ditch, another in loose gravel, with the result that his car overturned, injuring the plaintiff.
What impresses me is the reckless, willful risk and chance which Hanagriff took in trying to pass a car going from 40 to 45 miles an hour by speeding up fast enough to run by it, when he did not know at the time whether the driver of the car he was about to try to pass had heard him and had swerved to the right fcr the purpose of making room for him to pass or not. He no doubt thought it had been done for that purpose, otherwise he would not have attempted to do as he did, but he did not know it, and in justice to his guest and in the discharge of that due care which she had a right to expect of him as her host and the driver of the car, he should not have exposed her to the peril and risk of the chance, going at such unusual speed, that the driver ahead had not heard him and might, unaware of Eis presence behind and that he was endeavoring to pass him, turn back to the middle *559of the road and thereby bring about the overturning of defendant’s car.
The situation called on defendant to wait and take no chances at the speed he was compelled to drive in order to pass Dunn. He should have waited until he could see that the passing could be accomplished, without placing his guests in involuntary peril and jeopardy of losing their lives or suffering great bodily harm. Defendant did not take an ordinary risk such as may be regarded as incident to careful and prudent driving, but he willfully ventured to do a dangerous thing which under the circumstances and situation was. perilous in the extreme.
It must be considered that, when plaintiff trusted herself to his care, ■ she did so with the understanding that he would drive carefully and not subject her to such un: necessary risks as his effort to pass this car involved her in. The law section 14(a) provides:
“The driver of any vehicle overtaking another 'vehicle proceeding in the same direction shall pass at a safe distance to the left thereof,” etc.
“(b) The driver of any overtaking, motor vehicle * * * shall give audible warning with his horn,” etc.
Section 15 (a):
“The driver of a vehicle shall not drive to the left side of the center line of a highway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible,” etc.
These provisions should be applied in harmony with the provisions in sections 4 and 5 requiring “due caution and circumspection,” driving at all times at a “careful and prudent speed,” having due regard to the conditions, then existing. All the provisions of the act in question intend care and prudence in driving and speed, and which, according to my conclusion, the defendant did not observe on the occasion in question.
It does not seem to me to be proper to excuse the defendant under the showing made in this case by finding that Dunn blocked the way and was at fault for having done so, and that his negligence was the sole and proximate cause of the accident, when the primary fault was defendant’s attempt to pass Dunn, under circumstances which made it imprudent and reckless to do so. Dunn is not a party to this suit. If he had been made a party, it may be that he would have clearly shown that he did not know that Hanagriff was behind him and trying to pass, him, and, if he did not, then he was in no way at fault for moving back toward the middle of the road at the speed he was going. The question, of course, is whether defendant was at fault, and if his car was overturned as a result of his fault in driving and attempting to pass a car ahead of him at such speed as was necessary for him to drive in order to pass, and when in order to pass he was compelled to drive at such speed that his car could not be controlled when he discovered that he was. about to be struck by the car he was endeavoring to pass, and to escape being, struck it was. necessary to stop after he had gotten himself into such a place that it could not be done in safety.
The plaintiff was greatly injured, and I think it appears to have been manifestly due to the fault of the defendant. I therefore dissent.